



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Collins, 2019 ONCA 1004

DATE: 20191218

DOCKET: C67276

Doherty, van Rensburg and
    Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jahvon Collins

Appellant

Geoff Haskell, for the appellant

Scott Patterson, for the respondent

Heard: December 18, 2019

On appeal from the sentence imposed by
    Justice Nelson of the Ontario Court of Justice on December 20, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The parties agree that the appeal should be
    allowed to correct the credit given for pre-trial custody. The appellant served
    eight months pre-trial. The parties agree the credit should have been 12 months
    (1:5.1). The parties agree that, having regard to the correct allocation for
    pre-trial custody, the sentence imposed (suspended sentence, 12 months
    probation) should remain. The other ancillary orders also remain in place. The
    appeal is allowed to reflect the proper credit for time served.


